Fein, J.
(concurring). Although I believe the evidence against defendant was much stronger than Justice Sandler suggests, I concur with his analysis of the problem and agree that defendant’s conviction should be reversed and the action remanded for a new trial.
The cross-examination of the defendant described in Justice Sandler’s careful opinion effectively denied defendant a fair trial under both the US Constitution 14th Amendment and NY Constitution, article I, § 6: “The right to a fair trial is self-standing and proof of guilt, however overwhelming, can never be permitted to negate this right.” (People v Crimmins, 36 NY2d 230, 238.)